DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 1-2, it is not clear what is meant by “data line network” as it is not a standard term. Throughout the claims, the term “telegram” is used. It is not clear whether “telegram” means a data packet (or data frame) implying that it carries a header and a payload. 
	In claims 2 and 3, the limitations are tangled sentences, and thus they are unclear in meaning. 
	In claim 4, it is not clear whether the telegram identifier is related to the “telegram element” recited at claim 1. 
	Regarding claims 7-20, some of the indefiniteness addressed above also apply to these claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramasubramanian et al., US 9,374,285 (Rama, hereinafter).
Rama discloses systems and methods for determining network topologies. 
Regarding claim 7, Rama teaches a network distributor comprising a plurality of input/output ports and a processing unit for processing and/or routing a telegram (Fig. 8, the switches; col. 9, line 53 -col. 10, line 47), wherein the network distributor is configured to be connected to a master subscriber via a first of the input/output ports over a data line network (Fig. 8, col. 9, line 53 -col. 10, line 47), and wherein the processing unit of the network distributor is configured to process a telegram received via the first input/output port of the network distributor from the master subscriber if the master subscriber indicates by a telegram element in the telegram that the telegram is enabled for processing by the processing unit of the network distributor (col. 12, lines 1-51; the “directed discovery packets” are packets that are internally processed by the processing unit of the network distributor, and these packets are marked as such by the master unit). 

Allowable Subject Matter
Claims 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-6 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach an automation network and method as recited in the present claims particularly including the features of the master subscriber is configured to indicate with a telegram element in a telegram to be sent that the telegram is enabled for processing by the network subscribers, and wherein the network distributor is configured to process a telegram received via the first input/output port when the telegram element of the telegram indicates an enablement of processing of the telegram for the network subscribers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Filla et al. PG Pub., the Hanna et al. patent, the Jenssen et al. PG Pubs. (3), the Zang et al. PG Pub., and the Bunte et al. PG Pub., are cited for further references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472